In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00243-CR


                      TYRONE DAWAYNE BLACK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
                Trial Court No. 69,722-D, Honorable Don Emerson, Presiding

                                  September 18, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Pursuant to a plea-bargain agreement, appellant Tyrone DaWayne Black was

convicted of murder and sentenced to thirty years’ confinement.          The trial court’s

certification of appellant’s right of appeal reflects that this is a plea-bargain case from

which appellant has no right of appeal and that appellant has waived the right of appeal.
Notwithstanding the certification and his expressed waiver of his right to appeal, appellant

filed a notice of appeal, pro se, challenging his conviction.1

        We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of September 3, 2020, we notified appellant of the consequences

of the trial court’s certification and invited him to demonstrate grounds for continuing the

appeal. Appellant has filed a response but has not demonstrated cause for continuing

the appeal.2

        Accordingly, we dismiss the appeal pursuant to Rule of Appellate Procedure

25.2(d).

                                                                 Per Curiam

Do not publish.




         1 Appellant was sentenced on February 29, 2016. He filed a notice of appeal with the trial court

clerk on March 11, 2016. The notice was not forwarded to the Clerk of this Court, however, until September
2, 2020. See TEX. R. APP. P. 25.2(e).
        2
        In his response, appellant requests that the court appoint counsel to represent him in this appeal.
Because appellant has no right of appeal, we deny the motion as moot.
                                                    2